        Case 2:20-mc-02079-CLM Document 5 Filed 02/11/21 Page 1 of 4                    FILED
                                                                               2021 Feb-11 PM 01:59
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

RANDY DEWAYNE                          )
PITTMAN,                               )
                                       )
      Plaintiff,                       )
                                       )
v.                                     )       Case No. 2:20-mc-2079-CLM
                                       )
                                       )
UNITED STATES                          )
DEPARTMENT OF                          )
JUSTICE, et al.,                       )
                                       )
      Defendants.                      )

                          MEMORANDUM OPINION

      Randy Dewayne Pittman has moved to expunge an incident report created

while he was incarcerated with the federal Bureau of Prisons (“BOP”) and to proceed

in forma pauperis. See Docs. 1, 2. After conducting an initial review of Pittman’s

claims under 28 U.S.C. § 1915(e), the court determines that Pittman’s motion to

proceed without paying the filing fee (doc. 2) should be GRANTED and that this

case should be dismissed for lack of jurisdiction.

                                    BACKGROUND

      Pittman is a former federal inmate who was incarcerated at the Federal

Correctional Complex in Coleman, Florida (“FCI Coleman”) until he was released

from custody on May 24, 2019. In December 2018, a BOP official searched


                                           1
        Case 2:20-mc-02079-CLM Document 5 Filed 02/11/21 Page 2 of 4




Pittman’s cell and found a homemade weapon. BOP officials then took Pittman and

his cellmate to the Special Housing Unit (“SHU”) and held a hearing before

Disciplinary Hearing Officer Aaron Rich. Officer Rich found Pittman guilty of the

alleged infraction and took away 14 days of Pittman’s good conduct time. The BOP

also kept Pittman housed in the SHU for about 5 months.

      While housed at the SHU, Pittman appealed Officer’s Rich’s decision.

According to Pittman, the BOP granted his appeal and remanded his case to FCI

Coleman for rehearing. Four days before his release from custody, Pittman informed

Officer Rich about his successful appeal and asked that Officer Rich expunge from

his record the incident report related to the homemade weapon. Officer Rich told

Pittman that when the rehearing packet came across his desk he would expunge the

incident report. But Officer Rich has not yet expunged the incident report.

      So Pittman has filed a motion with this court, asking that the court expunge

the incident report and require the BOP to afford him a rehearing. See Doc. 1.

Pittman has also moved to proceed in forma pauperis. See Doc. 2.

                                       ANALYSIS

      This court has an obligation to review sua sponte (i.e., on its own) the merits

of in forma pauperis cases. See 28 U.S.C. 1915(e)(2)(B)(i) and (ii). And the court

must always make sure that it has jurisdiction over the cases before it. See Univ. of

S. Ala. v. Am. Tobacco Co., 168 F.3d 405, 410 (11th Cir. 1999). One jurisdictional


                                         2
        Case 2:20-mc-02079-CLM Document 5 Filed 02/11/21 Page 3 of 4




requirement is that the plaintiff has Article III standing to bring his lawsuit against

the defendants. See Duty Free Americas Inc. v. Estee Lauder Companies, Inc., 797

F.3d 1248, 1271 (11th Cir. 2015).

      To satisfy Article III, a plaintiff “must have suffered, or be threatened with,

an actual injury traceable to the defendant and likely to be redressed by a favorable

judicial decision.” Spencer v. Kemna, 523 U.S. 1, 7 (1998). Pittman acknowledges

that he has already served all sanctions imposed by Officer Rich, doc. 1 at 4, so the

court cannot redress Pittman’s alleged injuries from those sanctions by expunging

the incident report. Pittman thus must show that he currently suffers, or is about to

suffer, some “collateral consequence” from the incident report to maintain this suit.

See Spencer, 523 U.S. at 7.

      Unlike a wrongful criminal conviction, the courts do not presume that parole

revocations or prison disciplinary actions cause collateral consequences. See id. at

8, 14; Williams v. Carter, 253 F. App’x 914, 915–16 (11th Cir. 2007). And the only

potential collateral consequence that Pittman points to is that “if [he] were to find

himself back in the prison system in the next eight (8) years, the incident report and

sanctions . . . could possibly increase his custody level unnecessarily.” Doc. 1 at 4.

But courts “assume that [plaintiffs] will conduct their activities within the law and

so avoid prosecution and conviction.” See Spencer, 523 U.S. at 15 (quotations and

citations omitted). So Pittman cannot establish standing by alleging that he may wind


                                          3
         Case 2:20-mc-02079-CLM Document 5 Filed 02/11/21 Page 4 of 4




up back in prison one day. See id. The court thus finds that it lacks jurisdiction to

grant Pittman his requested relief (i.e., expunge the incident report and grant him a

rehearing). So the court will dismiss this case.1

                                        CONCLUSION

       For these reasons, the court will GRANT Pittman’s motion to proceed

without paying the filing fee (doc. 2) and dismiss this case for lack of jurisdiction.

The court will enter a separate final order that closes this case.

       DONE this February 11, 2021.



                                       _________________________________
                                       COREY L. MAZE
                                       UNITED STATES DISTRICT JUDGE




1
 Because Pittman has not filed a civil suit for monetary damages, the court need not address
whether he would have standing to maintain such a suit.
                                             4
